        Case 1:19-cv-01489-SCJ Document 59 Filed 06/11/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JOUREY NEWELL, on behalf of                 :
himself and others similarly situated,      :
                                            :
      Plaintiff,                            :
                                            :
v.                                          : CIVIL ACTION NO.
                                            : 1:19-cv-1489-SCJ
ALIERA HEALTHCARE, INC. and                 :
INSURANCE CARE NOW, LLC,                    :
                                            :
      Defendants.                           :
                                            :
                                            :
                                           /

               MOTION FOR DISMISSAL WITH PREJUDICE

      The plaintiff files this motion for dismissal with prejudice pursuant to Fed.

R. Civ. P. 41(a)(2) of all claims against the defendants. The parties have reached

an individual settlement and none of the rights of any putative class members,

other than the plaintiff, have been released or are otherwise affected by this

dismissal.

      Following the settlement agreement the plaintiff prepared a stipulation of

dismissal with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). While all

parties generally agreed with the stipulation, the plaintiff believed it was important


                                          1
         Case 1:19-cv-01489-SCJ Document 59 Filed 06/11/20 Page 2 of 2




to advise the court that none of the rights of putative class members were impacted

by the settlement, so they would not require notice. At least one defendant did not

agree. As a result, the plaintiff is filing this motion.



Dated: June 11, 2020               PLAINTIFF,

                                   By:
                                   s/ Anthony I. Paronich
                                   Anthony I. Paronich
                                   Paronich Law, P.C.
                                   350 Lincoln Street, Suite 2400
                                   Hingham, MA 02043
                                   Telephone: (508) 221-1510
                                   anthony@paronichlaw.com



                            CERTIFICATE OF SERVICE
        I, hereby certify that on June 11, 2020, I filed the foregoing with the
Court’s CM/ECF system, which served the same on the counsel of record.

                                          /s/ Anthony Paronich
                                          Anthony Paronich




                                             2
